DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 26 August 2022 in response to the Office Action of 07 June 2022 are acknowledged and have been entered. Claims 1-13, 15-17 and 26-33 are cancelled.  Claims 14 and 18-25 are pending. Claim 25 remains withdrawn from prosecution as being drawn to non-elected subject matter. Claims 14 and 18-24 are being examined on the merits. 

Priority
Acknowledgment is made of applicant’s claim for priority based on applications 2016-059297 filed 03/23/2016 and 2015-198160 filed 10/06/15, both filed in Japan. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fourn (WO 2014/118619, published August 7, 2014) in view of Kim (Kim et al. (2007) Plasmid 58: 228-239) and Ramírez Martínez (US 20170022519A1, claiming priority to 11/27/2014).
Regarding claim 14, Le Fourn teaches a MAR plasmid (see Figure 1) comprising a eukaryotic expression cassette having a structure in which a DNA construct (X) containing a GFP coding sequence and a SV40 polyadenylation sequence is sandwiched between a GAPDH promoter (P) and a SV40 enhancer (P’), in the stated order, and therefore teaches the ordering (P), (X), (P’) (pg. 60, last paragraph and Figure 1). Le Fourn teaches that the gene expression cassette further comprises inverted terminal repeats (ITRs) (T) (i.e., transposon sequences) that flank the eukaryotic expression cassette that comprises the promoter (P) and enhancer (P’), as discussed above, and are recognized by a transposon, and therefore teaches the ordering (T), (P), (X), (P’), (T) (Figure 1; pg. 32, paragraph 1). Le Fourn further teaches a MAR (M) element that is downstream of the eukaryotic expression cassette (Figure 1). Le Fourn teaches that MARs are generally characterized as sequences in the DNA of eukaryotic chromosomes where the nuclear matrix attaches (i.e., a nuclear matrix binding sequence) and therefore teaches the ordering (T), (P), (X), (P’), (M), (T) (pg. 32, paragraph 4). Le Fourn further teaches that the transposons enable the genes of interest between the two ITRs to be easily mobilized into target genomes (pg. 32, paragraph 1). Le Fourn further teaches observing an increase of GFP expression and integration in the presence of MAR elements (pg. 57, last paragraph). Le Fourn teaches that the nucleic acid constructs is designed to improve transgene expression in mammalian cells (pg.1, paragraph 1).  Le Fourn teach that the circular plasmid further comprises a replication initiation sequence ORI (S) arranged upstream of the promoter (P) and/or downstream of the enhancer (P’) (see Figure 1), and therefore teaches that the components of the gene expression cassette are of the following order: (T), (P), (X), (P’), (M), (T), (S) or (S), (T), (P), (X), (P’), (M), (T). 
Regarding claim 19, Le Fourn teaches that the promoter is the SV40 or CMV promoter (pg. 7, paragraph 2, pg. 49, last paragraph, and pg. 50, paragraph 3).
Regarding claim 20, Le Fourn teaches that the enhancer comprises (P’) a SV40 enhancer (pg. 60, last paragraph).
Regarding claims 22 and 23, Le Fourn teaches a plasmid or vector comprising the gene expression cassette (Figure 1).
Regarding claim 24, Le Fourn teaches using the gene expression cassette to express GFP (i.e. a gene of interest) (pg. 49, last paragraph).
Le Fourn does not teach or suggest the arrangement of the nuclear matrix binding sequence (M) and the replication initiation sequence (S) being linked downstream to the enhancer (P') in which the “gene expression cassette”, which is interpreted as the region flanked by the transposon sequences, comprises the replication initiation sequence according to the order of (T), (P), (X), (P’), (M), (S), (T).
Kim teaches enhanced expression of EGFP gene in cells by the addition of an autonomously replicating sequence (ARS) element (abstract).  Kim teaches that origins of replication are found in close proximity to matrix attachment regions (MARs) and that the identified origins are always located at or near the MAR elements (abstract and pg. 229, col. 2, paragraph 2). Kim teaches that MARs have consistently been found to increase transcriptional rates, due to cis-acting elements like the enhancers (pg. 229, col.1, paragraph 2).  Kim teaches that MAR clones displaying a strong origin of replication and enhancer activity should be useful as gene expression vectors for the enhancement and/or prolongment of expression in vitro using an expression system, or as tools for the episomal replication of foreign genes in animal or plant cells (pg. 229, col. 2, paragraph 2).
Regarding claim 18, Kim teaches autonomously replicating sequence (ARS) (abstract).
Ramírez Martínez teaches the incorporations an origin of replication and a scaffold /matrix attachment region (S/MAR) for association with the nuclear matrix which allows lentiviral episomes to replicate and segregate into daughter cells, thereby achieving stable expression of the transgene both in quiescent cells and actively dividing cells without the intervention of viral proteins [0032 and Figure 2]. Ramírez Martínez teaches S/MAR followed by the origin of replication, both of which are downstream of the enhancer (Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression cassette of Le Fourn by placing a replication initiation sequence (S) next and downstream of the MAR (M) which are both arranged downstream of the enhancer as taught by Kim and Ramírez Martínez.  This arrangement would give rise to the elected embodiment of T, P, X, P’, M, S, and T.  One of ordinary skill would have been motivated to make the modification for the advantage of enhancement and/or prolongment of transgene expression. Each of Le Fourn, Kim and Ramírez Martínez describe nucleic acid expression vectors for the genomic integration and expression of heterologous genes of interest in mammalian cells, as discussed above. Accordingly, it would have been entirely predictable to have combined the disclosures of Le Fourn, Kim and Ramírez Martínez for the common purpose of enhancing genomically integrated gene expression in mammalian cells.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le Fourn (WO 2014/118619, published August 7, 2014) in view of Kim (Kim et al. (2007) Plasmid 58: 228-239) and Ramírez Martínez (US 20170022519A1, claiming priority to 11/27/2014) as applied to claims 14, 18-20, and 22-24 above, and further in view of Jones (Jones et al. (2005) The Journal of Biological Chemistry, 280(42):35733-35741).
The teachings of Le Fourn, Kim and Ramírez Martínez are discussed above as applied to claims 14, 18-20, and 22-24, and similarly apply to claim 21.
Regarding claim 21, Le Fourn, Kim and Ramírez Martínez do not teach or suggest that the gene of interest contains a gene encoding part or a whole of HRG.
Jones teaches that histidine-rich glycoprotein (HRG) binds to cell surface heparin sulfate on viable cells and also binds very strongly to cytoplasmic ligands exposed in necrotic cells (abstract). Jones teaches making HRG through recombinant protein production (page 35734, column 1, paragraph 3) and using it by exposure to target cells (page 35734, column 1, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the gene expression cassette as taught and suggested by Le Fourn, Kim and Ramírez Martínez to express HRG because it would have merely amounted to a simple substitution of one known protein of interest for another to yield predictable results. One of ordinary skill in the art would have been motivated to have done so for the advantage of producing HRG for use in a method such as described by Jones. One of ordinary skill in the art would have considered the gene expression cassette as taught and suggested by Le Fourn, Kim and Ramírez Martínez to be useful for the production of HRG because Le Fourn teaches that it is designed to improve transgene expression in mammalian cells (page 1, paragraph 1).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-11, and 15 of U.S. Patent No. US9493776B2 in view of Le Fourn (WO 2014/118619, published August 7, 2014),  Ramírez Martínez (US 20170022519A1, claiming priority to 11/27/2014), Kim (Kim et al. (2007) Plasmid 58: 228-239), and Jones (Jones et al. (2005) The Journal of Biological Chemistry, 280(42):35733-35741). 
Claim 1 of U.S. Patent No. US9493776B2 claims all the limitation of the instant application except where the gene cassette is in the following order: (T), (P), (X), (P'), (M), (S), (T).
The teachings of Le Fourn, Kim, Ramírez Martínez, and Jones are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression cassette of U.S. Patent No. US9493776B2 where the expression cassette is in the order of (T), (P), (X), (P'), (M), (S), (T).  One skilled artisan would be motivated to make the modification for the advantage of increasing transgene expression.  This modification would be combination of prior art elements according to known methods to yield the result of enhanced and prolonged gene expression as each reference describe expression vectors for the genomic integration and expression of heterologous genes of interest in mammalian cells.

Claims 14 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US9222107 in view of Le Fourn (WO 2014/118619, published August 7, 2014),  Ramírez Martínez (US 20170022519A1), Kim (Kim et al. (2007) Plasmid 58: 228-239), and Jones (Jones et al. (2005) The Journal of Biological Chemistry, 280(42):35733-35741). 
Claim 1 of U.S. Patent No. US9222107 claims all the limitation of the instant application except where the gene cassette is in the following order: (T), (P), (X), (P'), (M), (S), (T).
The teachings of Le Fourn, Kim, Ramírez Martínez, and Jones are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression cassette of U.S. Patent No. US9222107 where the expression cassette is in the order of (T), (P), (X), (P'), (M), (S), (T).  One skilled artisan would be motivated to make the modification for the advantage of increasing transgene expression.  This modification would be combination of prior art elements according to known methods to yield the result of enhanced and prolonged gene expression as each reference describe expression vectors for the genomic integration and expression of heterologous genes of interest in mammalian cells.

Response to Arguments
Applicants argue that none of the gene expression cassettes shown in Le Fourn include the arrangement of (M) and (S) of the gene expression cassette of the present invention nor include an arrangement of the nuclear matrix binding sequence (M) and the replication initiation sequence (S) that is linked downstream to the enhancer (P’), as recited in claim 14.  Applicants argue that Kim et al. provides no specified order for ARS and MARS and also fails to mention transposon sequences (T). Applicants argue that Ramirez Martinez et al. fails to teach or suggest a nuclear matrix binding sequence (M) and a replication initiation sequence (S) relative to the transposon sequences (T). Applicants additionally argue that all rejections, including the NSDP rejections, should be withdrawn because of these reasons.  
Applicants arguments have been considered and found unpersuasive as they do not take into consideration the combination of teachings from Le Fourn, Kim and Ramírez-Martínez.  Le Fourn provides the teachings for the gene expression construct, including all components, as claimed, just not in the specific claimed orientation.  Le Fourn teaches a construct that is flanked by transposon sequences (T).  Le Fourn teaching (S) can be arranged downstream of (P’) reads on the instant claims where in (S) could be either after (M) or after (T).  Kim teaches that the arrangement of (M) and (S) in a gene expression cassette should be at or near each other, and teaches (M) and (S) linked downstream of an enhancer.  Ramírez Martínez teaches a gene expression cassette where (M) is immediately upstream of an Ori (ex. ARS).  Both Kim and Ramírez Martínez teaches expression cassettes for increased and prolonged expression.  A skilled artisan would be motivated to place the (S) downstream of (M) on Le Fourn such that the arrangement is upstream and downstream of the (T) sequences. Therefore it is the combination of Le Fourn, Kim and Ramírez Martínez who teaches and suggests the arrangement of the gene expression construct as claimed and provide a rationale for this combination.
Additionally, in response to applicant’s arguments that all rejections should be withdrawn because the combination of Le Fourn et al., Ramirez Martinez et al., and Kim et al. cannot show the order of (T), (P), (X), (P'), (M), (S), (T), as explicitly required of claim 14, there would have been only a finite number of possible solutions for the position of (S) within the genomic insertion cassette relative to the other components of the expression cassette.  Applicants arguments are not persuasive because it does not specifically address why it would not have been obvious to modify the cassette of Le Fourn as discussed in the rejection above given the finite and limited number of possible positions in which to locate (S) within the genomic insertion cassette.  For example, Applicant’s argument does not specifically identify objective evidence that alternative configurations, such as (S) upstream of (M), do not reliably enhance gene expression levels.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                  

/SCARLETT Y GOON/QAS, Art Unit 1600